— Appeal by the de*525fendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered July 26, 2001, convicting him of criminal possession of a controlled substance in the third degree (two counts), criminally using drug paraphernalia in the second degree (two counts), and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.